Reddy v WSYR Newschannel 9 (2020 NY Slip Op 02010)





Reddy v WSYR Newschannel 9


2020 NY Slip Op 02010


Decided on March 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


354 CA 19-01722

[*1]DEEPIKA REDDY, PLAINTIFF-APPELLANT-RESPONDENT,
vWSYR NEWSCHANNEL 9, NEWPORT TELEVISION, LLC, AND CHRISTIE CASCIANO, DEFENDANTS-RESPONDENTS-APPELLANTS.


DEEPIKA REDDY, PLAINTIFF-APPELLANT-RESPONDENT PRO SE.
FINNERTY OSTERREICHER & ABDULLA, BUFFALO (JOSEPH M. FINNERTY OF COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS. 

	Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered March 19, 2019. The order denied the motion of plaintiff to, inter alia, vacate the prior order of the court and denied the cross motion of defendants for vexatious litigator injunctive relief and sanctions. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 20, 2020
Mark W. Bennett
Clerk of the Court